Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 7/18/2022.
IN THE CLAIMS:
The application has been amended as follows: 
1. Amend claim 4 line 5 as follows: --provided adjacent to the--.
2. Cancel claims 12 and 16-18.
	END OF AMENDMENT
	The amendment is made in order to remove issues under 112; “close” is a relative term which would have rendered the scope of the claim unclear and claim 12 failed to identify the structure of the pushing member in the specification as required under a 112f interpretation.

Allowable Subject Matter
Claims 1-11, 13-15 and 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for the functional aspect of the 112f interpretation of “buckling member” which corresponds to the handle 210 and shaft 220 comprising first and second ends 221 and 222.  While pumps with handles are known in the art, and handles with shafts are also known in the art, the specific structure capable of performing the function of allowing the machine core to be buckled into or detached from a product to be inflated is not known in the prior art.  Claim 6 incorporates claim 1 is allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/J. Todd Newton/           Primary Examiner, Art Unit 3745